DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 02/10/2022 has been approved.

EXAMINER’S AMENDMENT
Claims 1-9 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Nelson D. Runkle (REG. NO. 65,399) on 02/10/2022.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1.  (currently amended):	A collaboration apparatus comprising:
a memory storing a set of instructions; and 
at least one processor, wherein 
the at least one processor is connected to a robotic device, and 
the at least one processor is configured to execute the set of instructions to: 
	control output of speech from the robotic device and body movement of the robotic device based on information posted on a Social Networking Service (SNS); 
	generate a first content comprising capture image obtained by the robotic device after the output of speech; and 
	post the first content to the SNS, 
wherein the robotic device is configured to:
receive update information generated in response to an update of a contribution on a specified group in the SNS;

when the first user is recognized and any update of the contribution which is not yet output does not exist at a timing when the first user is recognized, perform an autonomous speech that conveys information about an event irrelevant to the specified group,
wherein the autonomous speech varies depending on whether or not the robotic device speaks for a first time since a preset time, and
wherein the at least one processor is configured to execute the set of instructions to:
control the robotic device to execute first speech processing of confirming a condition of the first user when speech content is not executed after a predetermined time period;
control the robotic device to execute second speech processing of indicating a second content and a second user when the speech content is executed after the predetermined time period, the second content being posted by the second user in the SNS in such a way as to make a response to the first content; and
control the robotic device to execute third speech processing of indicating third content and a third user when the speech content is executed after the predetermined time period and the third content exists, the third content being posted by the third user in the SNS in such a way as to make a response to the first content.

2.  (currently amended):	The collaboration apparatus according to claim 1, wherein
the at least one processor is further configured to
	update at least one of a robot speech content and a motion content of the robotic device based on a content contributed by another user in the SNS, and 
the robotic device executes a speech based on the updated robot speech content when the robot speech content is updated and executes a motion based on the updated motion content when the motion content is updated. 

3.  (previously presented):	The collaboration apparatus according to claim 1, wherein the at least one processor is further configured to:
hold user management data in which identification information of another user using a first device is associated with an SNS group; and 


4.  (previously presented):	The collaboration apparatus according to claim 1, wherein
the robotic device acquires a face image of a user as sensing data, and 
the collaboration apparatus specifies a contribution destination based on identification information of the user specified based on an authentication result of the face image, and based on user management data held in advance. 

5.  (previously presented):	The collaboration apparatus according to claim 1, wherein the robotic device identifies a user by face recognition, and performs speech or motion that is determined based on information contributed to the SNS by another user. 

6.  (original):	The collaboration apparatus according to claim 5, wherein the at least one processor is further configured to
generate information contributed to the SNS based on a user response to the speech or the motion performed by the robotic device. 

7.  (currently amended):	A collaboration method comprising:
controlling output of speech from a robotic device and body movement of the robotic device based on information posted on a Social Networking Service (SNS);
generating a first content comprising capture image obtained by the robotic device after the output of speech; 
posting the first content to the SNS, 
controlling the robotic device to receive update information generated in response to an update of a contribution on a specified group in the SNS;
controlling the robotic device to recognize a first user by face recognition; 
controlling the robotic device to perform, when the first user is recognized and any update of the contribution which is not yet output does not exist at a timing when the first user is recognized, an autonomous speech that conveys information about an event irrelevant to the specified group;
controlling the robotic device to execute first speech processing of confirming a condition of the first user when speech content is not executed after a predetermined time period;

controlling the robotic device to execute third speech processing of indicating third content and a third user when the speech content is executed after the predetermined time period and the third content exists, the third content being posted by the third user in the SNS in such a way as to make a response to the first content, 
wherein the autonomous speech varies depending on whether or not the robotic device speaks for a first time since a preset time.

8.  (currently amended):	A non-transitory computer readable storage medium storing a program causing a computer to execute:
processing of controlling output of speech from a robotic device connected to the computer and body movement of the robotic device based on information posted on a Social Networking Service (SNS);
processing of generating a first content comprising capture image obtained by the robotic device after the output of speech; 
processing of posting the first content to the SNS; 
processing of controlling the robotic device to receive update information generated in response to an update of a contribution on a specified group in the SNS;
processing of controlling the robotic device to recognize a first user by face recognition; 
processing of controlling the robotic device to perform, when the first user is recognized and any update of the contribution which is not yet output does not exist at a timing when the first user is recognized, an autonomous speech that conveys information about an event irrelevant to the specified group;
processing of controlling the robotic device to execute first speech processing of confirming a condition of the first user when speech content is not executed after a predetermined time period;
processing of controlling the robotic device to execute second speech processing of indicating a second content and a second user when the speech content is executed after the predetermined time period, the second content being posted by the second user in the SNS in such a way as to make a response to the first content; and

wherein the autonomous speech varies depending on whether or not the robotic device speaks for a first time since a preset time.

9.  (currently amended):	The collaboration apparatus according to claim 1,
wherein the robotic device is further configured to execute the set of instructions to:
when the update of the contribution which is not yet output exists at a timing when the first user is recognized, output the update of the contribution, and post, to the specified group in the SNS, information based on a response to the update of the contribution by the first user after the update of the contribution is output, and
wherein the processor is further configured to, after the autonomous speech is output:
when the autonomous speech is a first speech after a predetermined time interval, post, status information from the first user and indicating a status of the first user to the specified group in the SNS, the autonomous speech indicating a greeting to the first user, and
when the autonomous speech is not the first speech after the predetermined time interval, post, comment information from the first user and indicating a comment on a status of a different user to the specified group in the SNS, the autonomous speech indicating the status of the different user.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a collaboration apparatus controls output of speech from a robotic device and body movement of the robotic device based on information posted on a Social Networking Service; the collaboration apparatus generates a first content comprising capture image obtained by the robotic device after the output of speech, and posts the first content to the Social Networking Service; the robotic device receives update information generated in response to an update 1, 7, and 8.
Fu et al. (US 10,555,393 B1) discloses smart security lights connects with a cloud service; the security light has a camera; the security light stores captured video data, analyze video data to detect people, facial recognition is implemented to classify and recognize visitors; the security light sends the video data to the cloud service; the cloud service compares the detected face with a list of faces to try to identify  the face as a particular person; when a particular person is identified, send a notification to the user device.  Fu does not explicitly disclose a collaboration apparatus controls output of speech from a robotic device and body movement of the robotic device based on information posted on a Social Networking Service, and the robotic device is connected with the collaboration apparatus; the collaboration apparatus generates a first content comprising capture image obtained by the robotic device after the output of speech, and posts the first content to the Social Networking Service; the 
Lee et al. (US 2010/0010669 A1) discloses when an incoming text or voice message is received by mobile device, a robot synchronized with the mobile device can output the incoming text or voice message in the form of a text or voice speech without user manipulation; the voice data received from counterpart terminal is relayed to the robot via the mobile device such that the audio processing unit of the robot outputs the voice data through the speaker in the form of an audible sound wave; the voice signal input through the microphone is processed by the audio processing unit and transmitted to the counterpart terminal via the mobile device.  Lee does not explicitly disclose a collaboration apparatus controls body movement of the robotic device based on information posted on a Social Networking Service; posts the first content to the Social Networking Service; the robotic device receives update information generated in response to an update of a contribution on a specified group in the Social .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
02/11/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447